DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/089831, 12/638619, 11/515524, 60/757652, 60/713639 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority date of 9/2/2005.

Specification
The disclosure is objected to because of the following informalities: update Par. [0001] with appropriate patent number for 15/089831.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “position material” to –position the material- in ll. 2.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “RF” to –radiofrequency (RF)- in ll. 1.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “cutting material” to –cutting the material- in ll. 2.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “a maximum” to –the maximum- in ll. 2.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “of irrigation fluid” to –of the irrigation fluid- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 & 7-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kieturakis (5,794,626).
Concerning claim 1, as illustrated in Figs. 1-4, 9-10 & 12, Kieturakis discloses a method of removing a lesion from a patient (method to excise and extract tissue from the interior of the body; Col. 2, ll. 10-15), the method comprising: 
positioning wire loops of a probe device relative to the lesion (flex-blade cutter 10 having flexors 15 axial pierced into a patient’s body; Col. 3, ll. 58-67); 
simultaneously rotating and expanding the wire loops to cut material from the lesion (flexors 15 are expanded when the cutter 10 is rotating at a high speed to excise and extract tissue form a toroidal-shaped region; Col. 3, ll. 58-67, Col. 7-8, ll. 62-18); and 
simultaneously supplying irrigation fluid via the probe device to irrigate the material cut from the lesion and aspirating at least some of the irrigation fluid via the probe device to facilitate removal of the material cut from the lesion (fluid is infused via infusion channels 58 and fluid mixed with excised tissue are aspirated via apertures 55; Col. 4, ll. 25-46, Col. 5-6, ll. 39-12, Col. 7-8, ll. 62-18).
claim 7, Kieturakis disclose adjusting the probe device (10) to select a maximum outward expansion amount of the wire loops (Col. 4-5, ll. 57-7).
Concerning claim 8, Kieturakis discloses adjusting the probe device (10) to select the maximum outward expansion amount of the wire loops (15) comprises repositioning a first tube (40) of the probe device (10) lengthwise relative to a probe sleeve (30) of the probe device (10); distal ends of the wire loop (15) attached to a distal end of the first tube (40) (Col. 4, ll. 1-29 & 25-45, Col. 4-5, ll. 57-7; Fig. 3-4 & 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 2 & 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieturakis (5,794,626), as applied to claim 1, in further view of Burbank et al. (6,331,166).
Concerning claim 2, Kieturakis disclose contracting the wire loops and aspirating the material cut from the lesion for removal through an aspiration lumen (56) of the probe device (10) (Col. 4, ll. 25-46, Col. 5-6, ll. 39-12, Col. 7-8, ll. 62-18, Col. 8, ll. 42-55).  Kieturakis fail to disclose rotating and contracting the wire loops simultaneously to position material cut from the lesion for removal.  However, Burbank et al. disclose a method of removing a lesion form a patient, the method comprising: positioning wire loops (20b) of a probe device (10b) relative to a lesion and rotating and the wire loops (20b) to cut material from the lesion.  Burbank et al. further disclose simultaneously rotating and contracting the wire loop (20) to position material cut from the lesion for removal.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Kieturakis such that the method further comprises rotating and contracting the wire loops simultaneously to position material cut from the lesion for removal in order to provide the benefit of deforming the tissue sample radially so that it is more compact and more securely retained as taught by Burbank et al. (Col. 9-10, ll. 58- 64; Fig. 15-16)
claim 16, while Kieturakis discloses the target tissue to be a lesion, Kieturakis fail to specifically disclose the lesion to be a tumor.  However, Burbank et al. further disclose the lesion to be a tumor.   At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Kieturakis such that the lesion is a tumor in order to provide the benefit of excising cancerous tissue as taught by Burbank et al. (Col. 1, ll. 17-21). 

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieturakis (5,794,626) in view of Burbank et al. (6,331,166), as applied to claim 2, in further view of Lobdell (6,743,245).
Concerning claim 3, Kieturakis discloses a first tube (40) of the probe device (10) (Col. 4, ll. 29-27).  Kieturakis in view of Burbank et al. fail to disclose rotating the first tube of the probe device relative to a second tube of the probe device to further cut the material cut from the lesion by the wire loops to facilitate aspiration of the material cut form the lesion through the aspiration lumen.  However, Lobdell discloses a method of removing a lesion form a patient (Col. 2, ll. 35-41).  Lobdell further discloses rotating a first tube (32) of the probe device (30) relative to a second tube (34) of the probe device to further cut the material cut from the lesion to facilitate aspiration of the material cut form the lesion through an aspiration lumen (42).  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Kieturakis in view of Burbank et al. such that the method comprises rotating the first tube of the probe device relative to a second tube of the probe device to further cut the material cut from the lesion by the wire loops to facilitate aspiration of the material cut 

Claims 4 & 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieturakis (5,794,626), as applied to claims 1 & 8, in further view of Griego et al. (2002/0095168). 
Concerning claim 4, Kieturakis discloses wherein simultaneously rotating and expanding the wire loops to cut material from the lesion comprises rotating and translating a splined elevator member (40) drivingly coupled with the wire loops (15) relative to a probe sleeve (30) in which the splined elevator member (40) is disposed and to which the splined elevator member (40) is coupled so that rotation of the splined elevator member (40) rotates relative to the probe sleeve (30).  Kieturakis fails to disclose rotation of the splined elevator member relative to the probe sleeve translates the splined elevator member relative to the probe sleeve. However, Griego et al. disclose a method of removing a lesion form a patient, the method comprising: positioning a wire loop (305) of a probe device (Fig. 1) relative to a lesion and rotating and the wire loop (305) to cut material from the lesion.  Griego et al. further disclose simultaneously rotating and translating an elevator member (1003) drivingly coupled with the wire loop (305) relative to a probe sleeve (1001) in which the elevator member (1003) is disposed and to which the elevator member (1003) is coupled so that rotation of the elevator member (1003) relative to the probe sleeve (1001) translates the elevator member (1003) relative to the probe sleeve (1001).  At the time the invention 
The Examiner notes that there is no “first tube” claimed in 4. 
Concerning claim 8, Kieturakis fails to disclose repositioning the first tube lengthwise relative to the probe sleeve comprises rotating the first tube relative to the probe sleeve. However, Griego et al. disclose a method of removing a lesion form a patient, the method comprising: positioning a wire loop (305) of a probe device (Fig. 1) relative to a lesion and rotating and the wire loop (305) to cut material from the lesion.  Griego et al. further disclose repositioning a first tube (1003) lengthwise relative to a probe sleeve (1001) comprises rotating the first tube (1003) relative to the probe sleeve (1001).  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Kieturakis such that repositioning the first tube lengthwise relative to the probe sleeve comprises rotating the first tube relative to the probe sleeve in order to provide the benefit of precise positioning as taught by Griego et al. ([0059]; Fig. 10). 
The Examiner notes that there is no “elevator member” claimed in 9. 

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieturakis (5,794,626), as applied to claim 1, in further view of Lublock et al. (2002/0068879).
claim 5, Kieturakis fails to disclose applying RF energy to at least one of the wire loops to facilitate cutting material from the lesion.  However, Lublock et al. disclose a biopsy device comprising a rotatable RF electrosurgical wire cutting loop (30) that is useful for cutting and cauterizing tissue when desired that has an RF generating component (48) and connection attached to a probe sleeve (14). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kieturakis such that the method further comprises applying RF energy to at least one of the wire loops to facilitate cutting material from the lesion in order to provide the benefit of both cutting and cauterizing the tissue when desired as taught by Lublock et al. ([0041], [0044-0045]; Fig. 1 A)

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieturakis (5,794,626), as applied to claim 1, in further view of Hogg et al. (2002/0074005). 
Concerning claim 6, while Kieturakis discloses the method of removing a lesion can be used for other tissue excising procedures (Col. 9-10, ll. 63-4), Kieturakis fail to disclose surgically removing a portion of the patient's skull to produce an aperture in the patient's skull for access to the patient's brain; inserting a tubular extension of a cannula through the aperture; and affixing the cannula to the patient's skull to maintain alignment of the tubular extension with the lesion, wherein positioning the wire loops relative to the lesion comprises inserting the probe device through the tubular extension.  However, Hogg et al. disclose a method of treating a patient comprising  surgically removing a portion of the patient's skull to produce an aperture in the patient's skull for access to . 

Claims 10, 12 & 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieturakis (5,794,626), as applied to claim 1, in further view of Dubrul et al. (2004/0010206).
Concerning claim 10, while Kieturakis discloses the method can be to excise a lesion in various parts of the body (breast, muscles, organs) (Col. 9-10, ll. 63-5), Kieturakis fails to disclose the lesion comprises a brain lesion.  However, Dubrul discloses a method of removing a lesion for biopsy or tumorectomy, of a patient where preferred treatment of the lesion is by resection with rotation of a wire tissue cutter and 
Concerning claims 12 & 16¸Durbrul further disclose the brain lesion comprising a tumor ([0010], [0039], [0062]). 

Claims 11 & 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieturakis (5,794,626) in view of Dubrul et al. (2004/0010206), as applied to claim 10, in further view of Palestrant (5,030,201).
Concerning claim 11, Kieturakis in view of Dubrul et al. fail to disclose controlling an irrigation fluid source and an aspiration mechanism to synchronize supply of irrigation fluid to irrigate the material cut from the brain lesion with aspiration of the material cut from the brain lesion and at least some of the irrigation fluid to control intracranial pressure.  However, Palestrant discloses a method of removing a lesion comprising rotating wire loops (36, 38, 40, 42) to cut material form the lesion.  Palestrant further discloses simultaneously irrigating and aspirating the target site and controlling infusion of the irrigant such that the rate of infusion is balanced to the aspiration rate resulting in net removal of fluid form the vessel to be close to zero.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kieturakis in view of Dubrul et al. such that the method further comprises controlling an irrigation fluid source and an aspiration mechanism to 
Concerning claims 13-14, Kieturakis in view of Dubrul et al. fail to disclose the brain lesion to be a blood clot or a vascular malformation.  However, Palestrant further disclose the lesion to be a blood clot or a vascular malformation.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kieturakis in view of Dubrul et al. such that the brain lesion is a blood clot or a vascular malformation in order to provide the benefit of increasing blood flow through the vasculature from which the lesion is removed as taught by Palestrant.  (Col. 1, ll. 16-36, Col. 5, ll. 54-9). 

Claims 12 & 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieturakis (5,794,626) in view of Dubrul et al. (2004/0010206), as applied to claim 10, in further view of Hooven (6,036,681).
Concerning claims 12 & 15, Kieturakis in view of Dubrul et al. fail to disclose the brain lesion to be an infection.  However, Hooven discloses resected target tissue can be any number of tissue types such as any organ, tumor, growth, or other tissue, and can be tissue that is dense or muscular or tissue that is infections or malignant.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kieturakis in view of Dubrul et al. such that the brain lesion is an . 

Claims 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieturakis (5,794,626), as applied to claim 1, in further view of Palestrant (5,030,201).
Concerning claims 17-18, Kieturakis fails to disclose the brain lesion to be a blood clot or a vascular malformation.  However, However, Palestrant discloses a method of removing a lesion comprising rotating wire loops (36, 38, 40, 42) to cut material form the lesion.  Palestrant further disclose the lesion to be a blood clot or a vascular malformation.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kieturakis in view of Dubrul et al. such that the brain lesion is a blood clot or a vascular malformation in order to provide the benefit of increasing blood flow through the vasculature from which the lesion is removed as taught by Palestrant.  (Col. 1, ll. 16-36, Col. 5, ll. 54-9). 

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieturakis (5,794,626), as applied to claim 1, in further view of Hooven (6,036,681).
Concerning claim 19, Kieturakis fails to disclose the brain lesion to be an infection.  However, Hooven discloses resected target tissue can be any number of tissue types such as any organ, tumor, growth, or other tissue, and can be tissue that is dense or muscular or tissue that is infections or malignant.  At the time of the invention, . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,320,540. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a brain probe device for removing a lesion by rotating wire loops and supplying irrigation and aspiration.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,702,336. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a brain probe device for removing a lesion by rotating wire loops and supplying irrigation and aspiration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794